Citation Nr: 0107398	
Decision Date: 03/13/01    Archive Date: 03/16/01

DOCKET NO.  99-13 834A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than January 16, 
1998, for a grant of entitlement to service connection for 
Reiter's syndrome.

2.  Entitlement to an initial rating in excess of 20 percent 
for Reiter's syndrome.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


REMAND

The veteran had active military service from December 1978 to 
March 1983.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision by the 
Department of Veterans Affairs (VA) Winston-Salem, North 
Carolina, Regional Office (RO), granting service connection 
for Reiter's syndrome, effective from January 16, 1998, and 
assigning therefor an initial rating of 20 percent as of that 
date.

During the pendency of this appeal, a significant change in 
the law was effected.  Specifically, on November 9, 2000, the 
President of the United States signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to its duty-to-assist 
obligation, and superceded the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment or filed before the date of 
enactment and not yet final as of that date.  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).   

Because of the change in the law brought about by the VCAA, 
the RO has not been afforded the opportunity of initially 
considering the matters herein presented under governing law 
and regulations, and, as the veteran has not been 
appropriately informed of the legal basis for the denial of 
such claims, he may have been denied the opportunity to 
formulate appropriate argument on appeal to the Board.  It 
thus would be potentially prejudicial to the veteran were the 
Board to proceed to issue a merits-based decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

Also, a remand in this case is required for compliance with 
the notice and duty-to-assist provisions contained in the new 
law.  The veteran has alleged, in effect, that finality did 
not attach to the RO's denial of service connection in 
December 1983 in the absence of adequate attempts to obtain 
his service medical records, which he argues fully 
demonstrated the presence of Reiter's syndrome.  See Hayre v. 
West, 188 F.3d 1327 (Fed. Cir. 1999).  He further asserts 
that he did not receive notice from the RO of the December 
1983 denial, nor did he initiate an appeal of such 
determination.  These allegations have not to date been fully 
addressed by the RO.  

Regarding the claim for an initial rating for Reiter's 
syndrome, it is apparent that such claim was not considered 
under the holding in Fenderson v. West, 12 Vet. App. 119 
(1999) (at the time of an initial rating, separate or 
"staged" ratings may be assigned for separate periods of 
time based on the facts found).  Also, the veteran alleges 
that he is bothered by exacerbations of his Reiter's syndrome 
on six or more occasions yearly, along with multiple 
symptoms.  While it is shown that the veteran underwent a VA 
medical examination in July 1998, the aforementioned 
statement is construed as noting a change in the status of 
the disorder in question, and, thus, further medical input is 
deemed to be in order.

As further medical examination is found to be advisable, the 
veteran is hereby advised of the importance of appearing for 
such an evaluation.  In that vein, the veteran's attention is 
directed to the following:

Sec. 3.655  Failure to Report for 
Department of Veterans Affairs 
Examination.

    (a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.

    (b) Original or reopened claim, or 
claim for increase.  When a claimant 
fails to report for an examination 
scheduled in conjunction with an original 
compensation claim, the claim shall be 
rated based on the evidence of record.  
When the examination was scheduled in 
conjunction with any other original 
claim, a reopened claim for a benefit 
which was previously disallowed, or a 
claim for increase, the claim shall be 
denied.

38 C.F.R. § 3.655 (2000).

Accordingly, on the basis of the foregoing, this matter is 
REMANDED to the RO for the following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development actions required by the VCAA 
are completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to the Veterans Benefits 
Administration Fast Letters, as well as 
any pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

2.  The RO should contact the veteran in 
writing and advise him of his right to 
submit any additional argument and/or 
evidence in support of his claim of 
entitlement to an effective date earlier 
than January 16, 1998, for a grant of 
entitlement to service connection for 
Reiter's syndrome, including but not 
limited to evidence as to his non-receipt 
of the notification letter of December 
1983 as to the denial of service 
connection for Reiter's syndrome effected 
earlier in December 1983, the absence of 
an appeal of the December 1983 action, or 
the filing of a claim to reopen at any 
point prior to January 16, 1998.

Also, the veteran is to be advised of his 
right to submit any additional argument 
and/or evidence in support of his claim 
of entitlement to an initial rating in 
excess of 20 percent for Reiter's 
syndrome.  Such evidence may be of a lay 
or medical variety, including statements 
from others as to observed manifestations 
of either an active or inactive process.

3.  In addition, the veteran should be 
contacted for the specific purpose of 
requesting that he provide a listing of 
the names and addresses of those VA and 
non-VA medical professionals or 
institutions who have evaluated and/or 
treated him for Reiter's syndrome since 
his discharge from service.  The 
approximate dates of any such evaluation 
or treatment should also be provided, to 
the extent possible.

Thereafter, the RO should, after 
obtaining proper authorization, obtain a 
complete set of treatment records from 
those medical professionals or 
institutions referenced in connection 
with the aforementioned request, 
including those records held in storage 
or archived at any Federal records 
repository.  Any and all VA treatment 
records must be obtained regardless of 
whether in fact the veteran responds to 
the foregoing request.  Such records, 
once obtained, must then be added to the 
claims folder.

4.  Upon the completion of the foregoing 
development, the veteran is to be 
afforded a VA medical examination by a 
physician in the specialty of orthopedics 
for the purpose of determining the nature 
and severity of the veteran's Reiter's 
syndrome.  The veteran's claims folder in 
its entirety, including a copy of this 
remand, is to be furnished to the 
examiner prior to any evaluation of the 
veteran for use in the study of this 
case.  Such examination is to include a 
review of the veteran's history and 
current complaints, as well as a 
comprehensive clinical evaluation.  Any 
indicated diagnostic studies must also be 
accomplished if deemed warranted by the 
examiner.  All diagnoses are then to be 
fully set forth.

It is requested that the examining 
orthopedist address each of the following 
queries:

(a)  Is the veteran's Reiter's 
syndrome currently an active or 
inactive process?  

(b)  If it is an active 
process, are there (i) 
constitutional manifestations 
associated with active joint 
involvement, which are totally 
incapacitating; or (ii) lesser 
symptoms but with weight loss 
and anemia productive of a 
severe impairment of health, or 
severely incapacitating 
exacerbations occurring 4 or 
more times a year, or a lesser 
number of exacerbations over 
prolonged periods; or (iii) 
symptom combinations productive 
of a definite impairment of 
health objectively supported by 
examination findings or 
incapacitating exacerbations 
occurring 3 or more times a 
year; or (iv) one or two 
exacerbations a year in a well-
established diagnosis?

(c)  If his Reiter's syndrome 
is not an active process are 
there chronic residuals 
involving limitation of motion 
or ankylosis, be it favorable 
or unfavorable, of any affected 
joint, and, if so, to what 
degree?  Limitation of motion 
must be objectively confirmed 
by findings, such as swelling, 
muscle spasm, or satisfactory 
evidence of painful motion.

(d)  Is the veteran's Reiter's 
syndrome manifested by 
objective evidence of pain, 
painful motion, weakened 
movement, excess fatigability, 
or incoordination attributable 
to the service-connected 
disability?  If feasible, any 
determination should be 
expressed in terms of the 
degree of additional range of 
motion loss or favorable or 
unfavorable ankylosis due to 
pain, weakened movement, excess 
fatigability, or 
incoordination.

(e)  Whether any pain caused by 
the veteran's Reiter's syndrome 
could significantly limit 
functional ability during 
flare-ups or when the affected 
joints are used repeatedly over 
a period of time?  This 
determination should also, if 
feasible, be portrayed in terms 
of the degree of additional 
range of motion loss or 
favorable or unfavorable 
ankylosis due to pain on use or 
during flare-ups.

5.  Following the completion of the 
foregoing actions, the RO should review 
the examination report.  If the report is 
not in complete compliance with the 
instructions provided above, appropriate 
action should be taken to return such 
examination for any and all needed 
action.  

6.  Lastly, the RO should readjudicate 
the veteran's claims of entitlement to an 
effective date earlier than January 16, 
1998, for a grant of entitlement to 
service connection for Reiter's syndrome, 
and to an initial rating in excess of 20 
percent for Reiter's syndrome, based on 
all the evidence on file and all 
governing legal authority, including the 
VCAA, as well as Fenderson and Hayre, 
both supra, and 38 C.F.R. § 3.655, as 
applicable.  If the benefits sought on 
appeal are not granted, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
which should include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including, as 
applicable, 3.655.  An appropriate period 
of time should then be allowed for a 
response, before the record is returned 
to the Board for further review.

The veteran need take no action until otherwise notified.  
The purpose of this remand is to obtain additional 
evidentiary and procedural development.  No inference should 
be drawn regarding the final disposition of the claims in 
question as a result of this action.  

The law requires full compliance with all orders in this 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Moreover, these claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the 
Court.  See M21-1, Part IV, paras. 8.44- 8.45 and 38.02-
38.03.   



		
	Brian J. Milmoe
	Acting Member, Board of Veterans' 
Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




